Citation Nr: 0609578	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-35 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee injury with degenerative osteoarthritis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to July 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for his left knee disability, then evaluated as 10 
percent disabling.  Based on the receipt of additional 
evidence, including the report of a Department of Veterans 
Affairs (VA) examination in March 2004, the RO, in a June 
2004 rating decision, increased the rating assigned for the 
veteran's left knee disability to 20 percent, effective 
November 2002.  


FINDING OF FACT

There is no more than slight limitation of motion of the left 
knee, and instability has not been demonstrated.


CONCLUSION OF LAW

A rating in excess of 20 percent for residuals of a left knee 
injury, with degenerative osteoarthritis is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  In this case, 
the Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim, to include a 
claim for an increased rating.

In this case, the VA satisfied its duty to notify by means of 
November 2002 and October 2004 letters, as well as the 
statement of the case and the supplemental statements of the 
case.  The letters informed the veteran of what evidence was 
required to substantiate his claim and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession, pertinent to the appeal, to VA.  In that regard, 
the statement of the case issued in June 2004 contained the 
criteria for a higher rating for a left knee disability.  The 
statement of the case also contained the provisions of 
38 C.F.R. § 3.159.  As such, the veteran was informed of the 
need to provide VA with any evidence in his possession 
pertinent to the appeal.  The Board concludes that this 
notice satisfied the VCAA notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).
Duty to assist

With regard to the duty to assist, the record contains VA and 
private medical records and the reports of VA examinations.  
The appellant has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  Diagnostic Code 5260.

A 30 evaluation may be assigned when extension of the leg is 
limited to 20 degrees.  When extension is limited to 15 
degrees, a 20 percent evaluation is assignable.  When limited 
to 10 degrees, a 10 percent rating may be assigned.  
Diagnostic Code 5261.

A 30 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is severe.  When moderate, a 20 percent evaluation 
may be assigned.  When slight, a 10 percent evaluation will 
be assigned.  Diagnostic Code 5257.

The evidence supporting the veteran's claim consists 
essentially of his statements and some of the medical 
evidence.  In this regard, the Board observes that the May 
2002 VA examination demonstrated pain on palpation and 
movement of the left knee.  The more recent VA examination, 
conducted in March 2004, revealed that the veteran had 
painful and limited range of motion of the left knee.  The 
examiner further noted that the veteran experienced increased 
pain in the left knee joint on repetitive motion, and 
decreased range of motion.  

The evidence against the veteran's claim includes the 
examinations of record.  In this regard, while flexion was 
painful on the May 2002 VA examination, there was no 
limitation of motion on either flexion or extension.  The 
Board concedes that the March 2004 VA examination showed that 
the veteran had slight limitation of motion on flexion, and 
extension was again full.  The Board emphasizes that any 
limitation in the range of motion the veteran has exhibited 
on the VA examinations does not warrant a compensable 
evaluation.  Although the veteran has reported a history of 
the knee giving way, the fact remains that the recent VA 
examination revealed good stability of the ligaments.  
Similarly, when he was seen by a private physician in March 
2004, while tenderness was reported, the examiner stated that 
the knee was pretty stable to varus and valgus stress.  
Despite the veteran's allegations of instability, this has 
not been documented on clinical examination.  In light of 
these findings, there is no basis on which a separate 
evaluation may be assigned for instability of the left knee 
under Diagnostic Code 5257.  See VAOPGCPREC 23-97.

The Court has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2005) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Although the 
examiner indicated at the time of the March 2004 VA 
examination that the veteran had decreased range of motion on 
repetitive us, in view of the fact that the veteran has 
essentially full range of motion of the left knee in both 
flexion and extension, there is no basis on which a higher 
rating may be assigned.  

The Board concludes, accordingly, that the medical findings 
on examination are of greater probative value than the 
veteran's statements regarding the severity of his left knee 
disability.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for an 
increased rating for residuals of a left knee injury.  

ORDER

An evaluation in excess of 20 percent for residuals of a left 
knee injury with degenerative osteoarthritis is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


